Citation Nr: 1542480	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  12-24 144A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES
 
1.   Entitlement to service connection for a low back disability.
 
2.   Entitlement to service connection for a bilateral hip disability, including secondary to low back disability.
 
3.   Entitlement to service connection for a neurological disorder, to include radiculopathy, of the hands and feet, to include secondary to a low back disability.
 
(The petition to reopen a claim of entitlement to service connection for bilateral pes planus is the subject of a separate Board decision.)
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARINGS ON APPEAL
 
The Veteran and Y.G.
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1974 to December 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In January 2015, the Board reopened the claim of entitlement to service connection for a bilateral hip disorder and remanded the underlying claim, accompanied by remaining appellate matters for appropriate development.  
 
There have been two hearings in this matter, in August 2014 and March 2015 respectively, before different Veterans Law Judges.  The March 2015 proceeding also took testimony on a previously unheard petition to reopen the issue of entitlement to service connection for bilateral pes planus, which is subject of a separate decision.  Testimony was taken at each hearing on the common issues of entitlement to service connection for low back disability, bilateral hip disability, and a neurological disorder, to include radiculopathy, of the hands and feet.  Under applicable Board procedures a panel decision by three judges will address the common issues heard by two hearing judges.  

The undersigned note that the Veteran was advised of his right to another hearing before the third judge on the panel; however, he in June 2015 waived that right.  
  
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
 
 
REMAND
 
In January 2015, the Board remanded the claim of entitlement to service connection for a low back disorder to secure Social Security records.  This directive has not been fulfilled.  Hence, further development is required.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

The Board finds a new examination to be in order before the claim of entitlement to service connection for a low back disorder may be addressed.  In this regard, the July 2011 VA Compensation and Pension examination concluded that the etiology of the appellant's back disorder could not be determined without resort to speculation.  Significantly, the examiner's reasoning is incomplete.  

Given that the claims of entitlement to service connection for bilateral hip and neurological disorders are inextricably intertwined with the low back claim their disposition must be deferred pending determination on service connection for low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain a copy of all the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for Social Security disability benefits and associate them with the claims file, VBMS file or Virtual VA file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for VA orthopedic and neurological examinations to determine the nature and etiology of any diagnosed low back, hip and neurological disorder affecting either the hands or the feet.  The claims folder, VBMS file and Virtual VA file must be provided to and reviewed by the examiners in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.
 
The VA examiners must opine whether it is at least as likely as not that any diagnosed low back disorder, to include degenerative disc disease at L5-S1 status post decompression L4-L5 for spinal stenosis, was incurred in active service or is otherwise etiologically related to service, based on documented medical history since service and the Veteran's competent assertion of a fall injury during training exercises.  The examiner should take into consideration the findings of the prior July 2011 VA examiner and discuss the significance of a more remote November 1993 VA general medical examination that had attributed a back disorder to nonservice-related injury from during the 1980s.
 
If any diagnosed low back disability is found to have likely causal relationship to an incident of active military service, then opine whether it is at least as likely as not that any diagnosed hip disorder and any diagnosed neurological disorder, to include radiculopathy, of the hands and feet is etiologically caused by or permanently aggravated by any low back disorder found to be related to service.  The examiners must specifically address whether it is least as likely as not that any diagnosed hip disorder or neurologic disorder is caused or permanently aggravated by a low back disorder found to be related to service.  
 
A complete well-reasoned rationale must accompany any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiners do not have the needed knowledge or training.

3.   Then review the examination reports.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  .
 
4.   Thereafter, the RO/AMC should readjudicate the claims on appeal, based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals



________________________________
MICHAEL A. HERMAN
Veterans Law Judge
Board of Veterans' Appeals






_______________________________
MICHAEL D. LYON
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

